                Case 2:17-cv-01809-TSZ Document 57 Filed 01/04/21 Page 1 of 1




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
      SECURITIES AND EXCHANGE
 6    COMMISSION,
 7                          Plaintiff,

 8         v.                                         C17-1809 TSZ

 9    DONALD E. MacCORD, JR.;                         MINUTE ORDER
      SHANNON D. DOYLE; AND DIGI
10    OUTDOOR MEDIA, INC.,

11                          Defendants.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Pursuant to the Joint Status Report, docket no. 56, filed by plaintiff
14 Securities and Exchange Commission and defendants Shannon D. Doyle and Digi
   Outdoor Media, Inc., the stay imposed by the Minute Order entered March 5, 2018,
15 docket no. 23, shall remain in full force and effect. The parties shall file another Joint
   Status Report within twenty-one (21) days after Mr. Doyle is sentenced in the related
16 criminal proceeding or by December 31, 2021, whichever is earlier. A draft of such Joint
   Status Report shall be mailed to defendant pro se Donald MacCord at least one (1) week
17 before the deadline for submission.

18        (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record and to defendant pro se Donald E. MacCord, Jr., Register Number 48702-086, at
19 Montgomery Federal Prison Camp, Maxwell Air Force Base, Montgomery, AL 36112.

20         Dated this 4th day of January, 2021.

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Gail Glass
23                                                  Deputy Clerk

     MINUTE ORDER - 1
